In re Langlois, Donald E.; — Defendant; applying for supervisory and/or remedial writs, Parish of Orleans, Criminal District Court, Div. A, Nos. 335-844; to the Court of Appeal, Fourth Circuit, No. 99-KJ-1172
Granted. The trial court erred in ruling that evidence of the August 20, 1986 offense is admissible as similar crimes evidence in the state’s case-in-chief at the guilt phase of trial. Relator has not indicated that he will, in fact, actively contest the element of specific intent and the circumstances of the other crime are not so peculiarly distinctive that they lead logically to the conclusion that the other crime and the charged offense must be the work of the same person. Cf. State v. Code, 627 So.2d 1373,1382-83 (La.1993).
VICTORY, J., not on panel.
MARCUS and TRAYLOR, JJ., would deny the writ.